

116 HR 2850 IH: Humane Retirement Act
U.S. House of Representatives
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2850IN THE HOUSE OF REPRESENTATIVESMay 20, 2019Miss Rice of New York (for herself and Mr. Katko) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to ensure that healthy research dogs and cats are adopted
			 into suitable homes.
	
 1.Short titleThis Act may be cited as the Humane Retirement Act. 2.Establishment of adoption policy for public health service agencies with respect to retired dogs and catsSection 495 of the Public Health Service Act (42 U.S.C. 289d) is amended by adding the following:
			
				(f)Establishment of adoption policy for public health service agencies with respect to retired dogs
			 and cats
 (1)In generalBeginning one year after the date of the enactment of this subsection, guidelines of the Secretary under subsection (a)(3) shall require animal care committees described in such subsection that conduct biomedical and behavioral research at Public Health Service funded Federal agencies to, after the completion of any testing or research involving a dog or cat and prior to euthanizing such dog or cat, make a reasonable effort to offer such dog or cat for adoption, if suitable, in accordance with the following:
 (A)Such an animal care committee shall, after the completion of such testing or research involving a dog or cat and prior to euthanizing such dog or cat, assess the health and temperament of the dog or cat and determine whether it is suitable for adoption.
 (B)If found to be suitable for adoption, such an animal care committee shall make reasonable efforts to offer for adoption the dog or cat to an adopting party.
 (2)Rules of constructionNothing in this subsection shall be construed as— (A)creating a duty upon an adopting party to accept a dog or cat offered by an animal care committee described in paragraph (1); or
 (B)prohibiting such committee from euthanizing a dog or cat if the requirements of this subsection are otherwise met.
 (3)LiabilityAn animal care committee described in paragraph (1) and any officer, director, employee, or agent of such committee are immune from civil liability for any act or omission relating to the adoption of a dog or cat pursuant to this subsection.
 (4)Adopting party definedFor purposes of this subsection, the term adopting party means— (A)an individual adopting a dog or cat through private placement;
 (B)an animal rescue organization; (C)an animal shelter organization;
 (D)a society for the prevention of cruelty to animals; (E)a humane society; or
 (F)an animal protective association that operates physical animal sheltering facilities and offers households pets to the public for adoption by way of an established adoption program..
		